[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON APPLICATION FOR PREJUDGMENT REMEDY
After hearing, the court finds that the balance due on the note is $2,280,633.88. The court further finds the market value of the subject property to be $1,100,000.00. Thus, the estimated mortgage deficiency in this foreclosure action is $1,180,633.88.
Accordingly, the court enters an order directing a prejudgment remedy to secure the sum of $1,300,000.00 to recover the anticipated mortgage deficiency. CT Page 4194
The property of the following defendants only may be attached: Fox Ridge Associates, Lewis B. Rome, Richard A. Case, Isadore Y. Case, Bernard Waldman, and Walter E. Donaghy.
The court finds no probable cause to attach the property of Knobb Hill Associates Limited Partnership, Joseph F. Coughlin, or James A. Palmisano.
FRANCES ALLEN SENIOR JUDGE